DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-23, 25-27, and 29-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,023,973 (hereinafter “the ‘973 patent”) in view of Japanese Patent Appl. Publ. No. 2005-336020 to Satoro Matsuo ( “Matsuo”) and further in view of German Patent No. DE 1291322 to Heinz Dorendorf (“Dorendorf”) or International Patent Appl. Publ. No. WO 2014/102387 to Moser, et all. (“Moser”) and still further in view of U.S. Patent Appl. Publ. No. 2010/0132829 to Javidi, et al. (“Javidi”).  For ease of reference, U.S. Patent Appl. Publ. No. 2015/0354088, which is the U.S. national stage entry of Moser, is used to formulate the rejection(s) set forth in this Office Action.  
Regarding claim 19, claim 1 of the ‘973 patent recites a dopant feeding device configured to dispense solid dopant as recited in claim 19, but does not explicitly recite a 
a housing defining a crystal growth chamber (see, e.g., Figs. 1-2 and ¶¶[0013]-[0029] which teach an outer shell (11) which defines a crystal growth chamber);
a crucible disposed within the growth chamber for holding a melt of semiconductor or solar-grade material (see, e.g., Figs. 1-2 and ¶¶[0013]-[0029] which teach a crucible (12) disposed within the outer shell (11) for holding Si melt (7)); and
a feed tube configured to dispense liquid dopant into the melt (see, e.g., Figs. 1-3 and ¶¶[0013]-[0029] which teach a dopant input device (23) comprised of a dopant container (24) configured to dispense dopant (26) into the melt (7)), 
the feed tube including an annular sidewall and a restrictor nozzle defining a dopant outlet, the restrictor nozzle configured to inhibit solid dopant from passing through the dopant outlet and to allow liquid dopant to pass through the dopant outlet, the restrictor nozzle including a first, conical portion extending radially inward from the annular sidewall to the dopant outlet (see specifically Figs. 3(a)-(b) and ¶¶[0021]-[0024] which teach that the dopant container includes a cylindrical main body (24a) with a first conical portion in the form of a restrictor nozzle at the tip (24b) which 
Matsuo does not explicitly teach that the restrictor nozzle includes a second portion extending in line with the annular sidewall to the dopant outlet.  However, since the shape and angle(s) formed by the tip (24b) of the nozzle determine the direction and rate at which the dopant (26) is delivered it is therefore considered to be a matter of design choice and/or a result-effective variable, i.e., a variable which achieves a recognized result.  See, e.g., In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See also MPEP 2144.05(II)(B).  It therefore would have been within the capabilities of an ordinary artisan to utilize routine experimentation to determine the optimal shape and sidewall angles for the tip (24b) and outlet (24c) of the dopant container (24) utilized in the apparatus of Matsuo with the motivation for doing so being to control the direction and rate of delivery of the dopant (26) through the tip (24b) of the dopant container (24) in a predetermined manner.  Furthermore, it has previously been held that absent persuasive evidence showing that a particular configuration is significant, a mere change in shape is not sufficient to provide a patentable distinction over the prior art since the shape itself may be considered as merely a matter of design choice.  See, e.g., In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); see also MPEP 2144.04(IV)(B).  This is supported by at least Fig. 1 of Dorendorf which shows an embodiment of a Czochralski crystal growth system with a raw material feeding tube (7) having a dispensing nozzle at a distal end thereof.  The bottom end of the feeding tube (7) is cut at an angle such that in a side view it forms a nozzle possessing a shape comprised of a first portion extending radially inward and a second portion in line with the sidewall of the dispensing tube.  
inter alia, a reservoir (42) for holding a dopant (44) with an elongated feeding tube (60) extending from an upper opening (46) in the reservoir (42).  As shown specifically in Fig. 3 and ¶[0023], the feeding tube (60) includes parallel sidewalls (62) with a lower end (66) having an angled tip (70) in the vicinity of the lower opening (68).  The angled tip (70) provides a better visual indicator of contact between the lower end (66) of the feeding tube and the melt surface (24).  In this manner contact between the feeding tube (60) and the melt (24) can be minimized such that perturbation of the melt surface and degradation of the doping system (40) can be minimized.  Thus, an ordinary artisan would be motivated to provide the tip (24b) of the dopant container (24) of Matsu with a first conical portion extending radially inward from the annular sidewall to the outlet and a second portion which extends in line with the annular sidewall to the outlet in order to permit a better visual indicator of contact between the lower end of the dopant container (24) and the melt.  
Matsuo and Moser do not explicitly teach a dopant feeding device including a dopant container and at least one valve for releasing solid dopant from the dopant container with the feed tube being configured to receive solid dopant from the dopant feeding device.  However, in Figs. 1-6 and ¶¶[0018]-[0032] as well as elsewhere throughout the entire reference Javidi teaches an embodiment of a dopant feed assembly (10) which is configured to feed solid dopant to a melt contained within a Czochralski crystal growth system.  A vessel and valve assembly (11) which is capable of holding and supplying a solid dopant is shown specifically in Fig. 2 and includes, inter alia, a dopant cartridge (41) and a valve (43).  The vessel and valve assembly (11) is connected to a feed tube assembly (15) which includes, inter alia, movable tube (53) having an outlet (83) which is moved towards and away from the melt by means of a magnetic actuator (19) in order to deliver the desired amount of dopant.  In this case the vessel and valve assembly (11) of Javidi may be considered as an equivalent to the claimed dopant feeding device including a dopant container and at least one valve since it is capable of delivering the desired amount of dopant from a dopant cartridge (41) by opening and closing the valve (43) while the dopant itself is delivered directly to the melt by lowering the movable tube (53) such that the outlet (83) is proximate to the melt.  An ordinary artisan would look to the teachings of Javidi and would readily recognize that the dopant container (24) of Matsuo may be simultaneously replenished and raised or lowered into the melt by attaching a top opening of the dopant container (24) to the outlet (83) of the movable tube (53) in the dopant feed assembly (10) of Javidi with the motivation for doing so being to provide a means for attaining in situ replenishment of the dopant container (24).  The combination of prior art elements according to known methods to yield predictable results has been held to support a prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  
Regarding claim 20, claim 1 of the ‘973 patent does not recite that at least a portion of the feed tube is moveable from a retracted position to an extended position in supra with respect to the rejection of claim 19, in Figs. 1 & 3-4 and ¶¶[0018]-[0030] Javidi teaches that the feed tube (53) is movable between a retracted position and an extended position by raising or lowering the magnetic actuator (19).  Furthermore, the distance travelled by the feed tube (53) can be controlled by configuring the length of the tube (53) itself as well as the length of the receiving tube members (99) such that the outlet (83) of the tube (53) and/or the tip (24b) of the dopant container (24) can be positioned below a surface of the melt such that the dopant (26) itself may be melted and added directly to the melt.  
Regarding claim 21, claim 1 of the ‘973 patent does not recite that the housing has a feed port defined therein for introducing dopant into the growth chamber, the feed tube extending through the feed port.  However, as noted supra with respect to the rejection of claim 1, in Figs. 1, 3-4, & 6 and ¶¶[0018]-[0030] Javidi teaches that the dopant feed assembly (10) is attached to a feed port on the crystal growth apparatus (31) and that the feed tube (53) extends through this feed port.  
Regarding claim 22, claim 1 of the ‘973 patent does not recite that the annular sidewall defines a dopant passage.  However, in Figs. 3(a)-(b) and ¶¶[0021]-[0024] Matsuo teaches that the dopant container (24) includes a cylindrical body (24a) defines a dopant passage.
Regarding claim 23, claim 1 of the ‘973 patent does not recite teach that the first portion extends radially inward from the annular sidewall at an angle of between 20° and 30°.  However, as noted supra with respect to the rejection of claim 22, in Fig. 3(a)-(b) and ¶¶[0021]-[0024] Matsuo teaches that the dopant container (24) includes a cylindrical See, e.g., In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See also MPEP 2144.05(II)(B).  It therefore would have been within the capabilities of an ordinary artisan to utilize routine experimentation to determine or select the optimal angle for a given width W of the dopant container (24), the desired size S of the opening (24c), and the desired dopant particle diameter.  In Fig. 3 of Matsuo the conical tip (24b) has an angle of approximately 15° which an ordinary artisan would readily recognize may be increased to at least 20° in order to, for example, reduce the vertical length of the tip (24b). 
Regarding claim 25, claim 1 of the ‘973 patent does not recite that the feed tube includes an outer feed tube and an inner feed tube at least partially disposed within the outer feed tube, the outer feed tube including the restrictor nozzle.  However, in Figs. 1 & 3-4 and ¶¶[0018]-[0030] Javidi teaches that the movable tube (53) is an outer tube located around and concentric with an inner fixed tube (51).  Furthermore, since the outlet (83) of the movable tube (53) is where the dopant exits to enter the melt and is where the dopant 
Regarding claim 26, claim 1 of the ‘973 patent does not recite that the outer feed tube is configured to move relative to the inner feed tube between a retracted position and an extended position is which the dopant outlet is positioned below a surface of the melt.  However, as noted supra with respect to the rejection of claims 19 and 25, in Figs. 1 & 3-4 and ¶¶[0018]-[0030] Javidi teaches that the movable tube (53) is an outer tube located around and concentric with an inner fixed tube (51).  Furthermore, the outer tube (53) is configured to move relative to the inner fixed tube (51) between a retracted and extended position in which the outlet (83) may be positioned below a surface of the melt.  
Regarding claim 27, claim 1 of the ‘973 patent does not recite that the feed tube is made of quartz.  However, in ¶[0013] Matsuo teaches that the crucible (12) is fabricated from quartz while ¶[0023] of Javidi teaches that the movable tube (53) is preferably fabricated from quartz.  Thus, in view of the teachings of Matsuo and Javidi an ordinary artisan would be motivated to make the dopant container (24) out of a material such as quartz in order to avoid contaminating the melt with unwanted impurities.  
Regarding claim 29, claim 1 of the ‘973 patent does not recite that the feed tube is moveable relative to the crucible between an extended position and a retracted position.  However, in Figs. 4-5 and ¶¶[0025]-[0029] Matsuo teaches that the dopant container (24) is movable relative to the crucible (12) between an extended and retracted position.  Matsuo does not explicitly teach that the feed tube is configured to receive solid dopant from the feeding device in both the extended and retracted positions.  However, as noted supra with respect to the rejection of claim 19, in Figs. 1-6 and ¶¶[0019]-[0025] 
Regarding claim 30, claim 1 of the ‘973 patent does not recite that the feed tube is positioned outside of the housing when in the retracted position.  However, in Figs. 1-6 and ¶¶[0019]-[0025] Javidi teaches an embodiment of a dopant feed assembly (10) in which dopant material contained within a dopant cartridge (41) is supplied to a melt via a movable tube (53) contained within a receiving tube (21) with said movable tube (53) being inserted into and retracted from a crystal growth system (31) by means of an 
Regarding claim 31, claim 1 of the ‘973 patent does not recite that the feed tube is configured to move along an extension axis between the extended position and the retracted position.  However, in Figs. 4-5 and ¶¶[0025]-[0029] Matsuo teaches that the dopant container (24) is movable relative to the crucible (12) between an extended and retracted position.  Matsuo does not explicitly teach that the extension axis is obliquely oriented to a surface of the melt.  However, as noted supra with respect to the rejection of claims 19 and 29, in Figs. 1-6 and ¶¶[0018]-[0033] as well as elsewhere throughout the entire reference Javidi teaches an analogous embodiment of a method for supplying a dopant to a melt using a feed assembly (10).  In Figs. 1-6 and ¶¶[0019]-[0025] Javidi specifically teaches that dopant material contained within a dopant cartridge (41) is supplied to a melt via a movable tube (53) contained within a receiving tube (21) with said movable tube (53) being inserted into and retracted from a crystal growth system (31) by means of an actuator (19).  In Figs. 4 and 6, Javidi specifically teaches that the extension axis of the receiving tube (21) is oriented at an oblique angle relative to a top surface of the crystal growth apparatus (31).  Although not specifically illustrated in Javidi, the surface of the melt necessarily is substantially parallel to or, alternatively, would be reasonably expected to be substantially parallel to the top surface of the crystal growing apparatus (31) illustrated in Figs. 4 and 6 in order for the movable tube (53) to be brought 
Regarding claim 32, claim 1 of the ‘973 patent does not recite that the feed tube is movable or the oblique angle of the first and second portion relative to the surface of the melt.  However, in Figs. 4-5 and ¶¶[0025]-[0029] Matsuo teaches that the dopant container (24) is movable relative to the crucible (12) between an extended and retracted position.  Then in Figs. 4-5 and  ¶¶[0025]-[0029] Matsuo further teaches that when the dopant container (24) is in the extended position the sidewalls of the tip (24b) form a first oblique angle to the surface of the melt.  Matsuo does not explicitly teach that the second portion is oriented at a second oblique angle to the surface of the melt that is the same as the first oblique angle.  However, as noted supra with respect to the rejection of claim 31, in Figs. 1-6 and ¶¶[0018]-[0033] as well as elsewhere throughout the entire reference Javidi teaches an analogous embodiment of a method for supplying a dopant to a melt using a feed assembly (10).  In Figs. 1-6 and ¶¶[0019]-[0025] Javidi specifically teaches that dopant material contained within a dopant cartridge (41) is supplied to a melt See, e.g., In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See also MPEP 2144.05(II)(B).  It therefore would have been within the capabilities of an ordinary artisan to utilize routine experimentation to determine the optimal angle between the melt and the first and second portions of the feed tube which permits the most precise control of the distance between the feed tube itself and the melt surface. 
Regarding claim 33, claim 1 of the ‘973 patent does not recite that the first portion and the second portion of the restrictor nozzle are outer surfaces of the restrictor nozzle.  However, Matsuo teaches that the first portion of the restrictor nozzle is an outer surface of the restrictor nozzle (see, e.g., Fig. 3a which shows that the conical surface of the tip (24b) is an outer surface), but Matsuo does not explicitly teach that the second portion has an outer surface that extends in line with the annular sidewall to the dopant outlet.  As noted supra with respect to the rejection of claim 19, in at least Fig. 1 Dorendorf teaches an embodiment of a Czochralski crystal growth system with a raw material feeding tube (7) in which the bottom end of the feeding tube (7) is cut at an angle such that in a side view it forms a nozzle possessing a shape comprised of a first portion extending radially inward and a second portion in line with the sidewall of the dispensing tube.  Then in Fig. 3 and ¶[0023] Moser teaches an embodiment of a feeding tube (60) which includes parallel sidewalls (62) with a lower end (66) having an angled tip (70) which provides a better visual indicator of contact between the lower end (66) of the feeding tube and the melt surface (24).  Thus, a person of ordinary skill in the art would look to the combined teachings of Dorendorf and Moser and would readily recognize that 

Claim 24 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of the ‘973 patent in view of Matsuo and further in view of Dorendorf, Moser, and Javidi and still further in view of U.S. Patent No. 5,408,951 to Akiteru Tamida (“Tamida”). 
Regarding claim 24, claim 1 of the ‘973 patent does not recite that the dopant outlet has a diameter of between about 1 millimeter and about 4 millimeters.  However, since the width of the opening S in Fig. 3 and ¶¶[0021]-[0024] of Matsuo determines the diameter of solid dopant particles (26) that may be held within the dopant container (24) without falling through the opening (24c), the width S is therefore considered to be a result-effective variable, i.e., a variable which achieves a recognized result.  See, e.g., In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See also MPEP 2144.05(II)(B).  It therefore would have been within the capabilities of an ordinary artisan to supply the dopant container (24) with an opening width S which is large or small enough to support dopant particles (26) having the desired diameter.  Then in Figs. 1-2 and col. 1, l. 54 to col. 3, l. 13 Tamida teaches an analogous system and method of growing doped single crystal silicon ingots.  In col. 2, ll. 44-49 Tamida specifically teaches the use of an arsenic .  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 19-23, 25-27, and 29-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Appl. Publ. No. 2005-336020 to Satoro Matsuo (hereinafter “Matsuo”) in view of German Patent No. DE 1291322 to Heinz Dorendorf (“Dorendorf”) or International Patent Appl. Publ. No. WO 2014/102387 to Moser, et all. (“Moser”) and further in view of U.S. Patent Appl. Publ. No. 2010/0132829 to Javidi, et al. (“Javidi”).  For ease of reference, U.S. Patent Appl. Publ. No. 2015/0354088, which is the U.S. national stage entry of Moser, is used to formulate the rejection(s) set forth in this Office Action.  
Regarding claim 19, Matsuo teaches a system for growing a single crystal ingot from a melt of semiconductor or solar-grade material (see, e.g., the Abstract, Figs. 1-5, and entire reference), the system comprising:
a housing defining a crystal growth chamber (see, e.g., Figs. 1-2 and ¶¶[0013]-[0029] which teach an outer shell (11) which defines a crystal growth chamber);
a crucible disposed within the growth chamber for holding a melt of semiconductor or solar-grade material (see, e.g., Figs. 1-2 and ¶¶[0013]-[0029] which teach a crucible (12) disposed within the outer shell (11) for holding Si melt (7)); and
a feed tube configured to dispense liquid dopant into the melt (see, e.g., Figs. 1-3 and ¶¶[0013]-[0029] which teach a dopant input device (23) comprised of a dopant container (24) configured to dispense dopant (26) into the melt (7)), 
the feed tube including an annular sidewall and a restrictor nozzle defining a dopant outlet, the restrictor nozzle configured to inhibit solid dopant from passing through the dopant outlet and to allow liquid dopant to pass through the dopant outlet, the restrictor nozzle including a first, conical portion extending radially inward from the annular sidewall to the dopant outlet (see specifically Figs. 3(a)-(b) and ¶¶[0021]-[0024] which teach that the dopant container includes a cylindrical main body (24a) with a first conical portion in the form of a restrictor nozzle at the tip (24b) which extends radially inward from the main body (24a) towards an opening (24c) which allows liquid dopant to pass through; furthermore, the ).  
Matsuo does not explicitly teach that the restrictor nozzle includes a second portion extending in line with the annular sidewall to the dopant outlet.  However, since the shape and angle(s) formed by the tip (24b) of the nozzle determine the direction and rate at which the dopant (26) is delivered it is therefore considered to be a matter of design choice and/or a result-effective variable, i.e., a variable which achieves a recognized result.  See, e.g., In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See also See, e.g., In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); see also MPEP 2144.04(IV)(B).  This is supported by at least Fig. 1 of Dorendorf which shows an embodiment of a Czochralski crystal growth system with a raw material feeding tube (7) having a dispensing nozzle at a distal end thereof.  The bottom end of the feeding tube (7) is cut at an angle such that in a side view it forms a nozzle possessing a shape comprised of a first portion extending radially inward and a second portion in line with the sidewall of the dispensing tube.  
Alternatively, in Figs. 1-6 and ¶¶[0020]-[0041] as well as elsewhere throughout the entire reference Moser teaches an embodiment of a doping system (40) which includes, inter alia, a reservoir (42) for holding a dopant (44) with an elongated feeding tube (60) extending from an upper opening (46) in the reservoir (42).  As shown specifically in Fig. 3 and ¶[0023], the feeding tube (60) includes parallel sidewalls (62) with a lower end (66) having an angled tip (70) in the vicinity of the lower opening (68).  The angled tip (70) provides a better visual indicator of contact between the lower end (66) of the feeding tube and the melt surface (24).  In this manner contact between the feeding tube (60) and 
Matsuo and Moser do not explicitly teach a dopant feeding device including a dopant container and at least one valve for releasing solid dopant from the dopant container with the feed tube being configured to receive solid dopant from the dopant feeding device.  However, in Figs. 1-6 and ¶¶[0018]-[0032] as well as elsewhere throughout the entire reference Javidi teaches an embodiment of a dopant feed assembly (10) which is configured to feed solid dopant to a melt contained within a Czochralski crystal growth system.  A vessel and valve assembly (11) which is capable of holding and supplying a solid dopant is shown specifically in Fig. 2 and includes, inter alia, a dopant cartridge (41) and a valve (43).  The vessel and valve assembly (11) is connected to a feed tube assembly (15) which includes, inter alia, movable tube (53) having an outlet (83) which is moved towards and away from the melt by means of a magnetic actuator (19) in order to deliver the desired amount of dopant.  In this case the vessel and valve assembly (11) of Javidi may be considered as an equivalent to the claimed dopant feeding device including a dopant container and at least one valve since it is capable of delivering the desired amount of dopant from a dopant cartridge (41) by opening and closing the valve (43) while the dopant itself is delivered directly to the melt in situ replenishment of the dopant container (24).  The combination of prior art elements according to known methods to yield predictable results has been held to support a prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  
Regarding claim 20, Matsuo does not explicitly teach that at least a portion of the feed tube is moveable from a retracted position to an extended position in which the dopant outlet is positioned below a surface of the melt.  However, as noted supra with respect to the rejection of claim 1, in Figs. 1 & 3-4 and ¶¶[0018]-[0030] Javidi teaches that the feed tube (53) is movable between a retracted position and an extended position by raising or lowering the magnetic actuator (19).  Furthermore, the distance travelled by the feed tube (53) can be controlled by configuring the length of the tube (53) itself as well as the length of the receiving tube members (99) such that the outlet (83) of the tube (53) and/or the tip (24b) of the dopant container (24) can be positioned below a surface of the melt such that the dopant (26) itself may be melted and added directly to the melt).  
Regarding claim 21, Matsuo does not explicitly teach that the housing has a feed port defined therein for introducing dopant into the growth chamber, the feed tube extending through the feed port.  However, as noted supra with respect to the rejection of claim 19, in Figs. 1, 3-4, & 6 and ¶¶[0018]-[0030] Javidi teaches that the dopant feed assembly (10) is attached to a feed port on the crystal growth apparatus (31) and that the feed tube (53) extends through this feed port.  
Regarding claim 22, Matsuo teaches that the annular sidewall defines a dopant passage (see, e.g., Fig. 3(a)-(b) and ¶¶[0021]-[0024] which teach that the dopant container (24) includes a cylindrical body (24a) defines a dopant passage).
Regarding claim 23, Matsuo does not explicitly teach that the first portion extends radially inward from the annular sidewall at an angle of between 20° and 30°.  However, as noted supra with respect to the rejection of claim 22, in Fig. 3(a)-(b) and ¶¶[0021]-[0024] Matsuo teaches that the dopant container (24) includes a cylindrical body (24a) and a tip (24b) which is comprised of a conical portion that extends radially inward to the outlet (24c).  Furthermore, the opening width S of the tip portion (24b) is designed to have a diameter that is smaller than the diameter of the dopant particles (26).  Thus, for a given width W of the cylindrical body (24a), the inward angle of the tip (24b) determines the total length of the tip (24b) before forming the desired opening width S such that dopant particles (26) having the desired diameter may be confined within the dopant container (24).  Consequently, the radial inward angle of the conical tip portion (24b) in Fig. 3 of Matsuo is considered to be a result-effective variable, i.e. i.e., a variable which achieves a recognized result.  See, e.g., In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See also MPEP 2144.05(II)(B).  It therefore would have been 
Regarding claim 25, Matsuo does not explicitly teach that the feed tube includes an outer feed tube and an inner feed tube at least partially disposed within the outer feed tube, the outer feed tube including the restrictor nozzle.  However, in Figs. 1 & 3-4 and ¶¶[0018]-[0030] Javidi teaches that the movable tube (53) is an outer tube located around and concentric with an inner fixed tube (51).  Furthermore, since the outlet (83) of the movable tube (53) is where the dopant exits to enter the melt and is where the dopant container (24) of Matsuo would be located, the outer movable tube (53) of Javidi would therefore include the restrictor nozzle (24c) of Matsuo.  
Regarding claim 26, Matsuo does not explicitly teach that the outer feed tube is configured to move relative to the inner feed tube between a retracted position and an extended position in which the dopant outlet is positioned below a surface of the melt.  However, as noted supra with respect to the rejection of claims 19 and 25, in Figs. 1 & 3-4 and ¶¶[0018]-[0030] Javidi teaches that the movable tube (53) is an outer tube located around and concentric with an inner fixed tube (51).  Furthermore, the outer tube (53) is configured to move relative to the inner fixed tube (51) between a retracted and extended position in which the outlet (83) may be positioned below a surface of the melt.  
Regarding claim 27, Matsuo does not explicitly teach that the feed tube is made of quartz.  However, in ¶[0013] Matsuo teaches that the crucible (12) is fabricated from quartz while ¶[0023] of Javidi teaches that the movable tube (53) is preferably fabricated from quartz.  Thus, in view of the teachings of Matsuo and Javidi an ordinary artisan would be motivated to make the dopant container (24) out of a material such as quartz in order to avoid contaminating the melt with unwanted impurities.  
Regarding claim 29, Matsuo teaches that the feed tube is moveable relative to the crucible between an extended position and a retracted position (see, e.g., Figs. 4-5 and ¶¶[0025]-[0029] which teach that the dopant container (24) is movable relative to the crucible (12) between an extended and retracted position), but does not explicitly teach that the feed tube is configured to receive solid dopant from the feeding device in both the extended and retracted positions.  However, as noted supra with respect to the rejection of claim 19, in Figs. 1-6 and ¶¶[0019]-[0025] Javidi teaches an embodiment of a dopant feed assembly (10) in which dopant material contained within a dopant cartridge (41) is supplied to a melt via a movable tube (53) contained within a receiving tube (21) with said movable tube (53) being inserted into and retracted from a crystal growth system (31) by means of an actuator (19).  The dopant cartridge (41) is attached to the movable tube (53) via a vacuum flange (55) and remains attached when the tube (53) is in an extended position and located within the crystal growth chamber (31).  In ¶¶[0031]-[0033] Javidi further teaches that during operation the movable tube (53) is advanced into the growth chamber (31) and the valve (43) in the dopant cartridge (41) is opened such that the desired amount of dopant travels through the tube (53) and is delivered to the melt.  Thus, an ordinary artisan would readily recognize that by utilizing 
Regarding claim 30, Matsuo does not explicitly teach that the feed tube is positioned outside of the housing when in the retracted position.  However, in Figs. 1-6 and ¶¶[0019]-[0025] Javidi teaches an embodiment of a dopant feed assembly (10) in which dopant material contained within a dopant cartridge (41) is supplied to a melt via a movable tube (53) contained within a receiving tube (21) with said movable tube (53) being inserted into and retracted from a crystal growth system (31) by means of an actuator (19).  In Fig. 1 Javidi specifically teaches that the movable tube (53) is positioned outside of the crystal growth chamber (31) when in the retracted position.  Thus, an ordinary artisan would look to the teachings of Javidi and would be motivated to position the feed tube outside of the crystal growth chamber in order to avoid any potential interference with the crystal growth process.  
Regarding claim 31, Matsuo teaches that the feed tube is configured to move along an extension axis between the extended position and the retracted position (see, e.g., Figs. 4-5 and ¶¶[0025]-[0029] which teach that the dopant container (24) is movable relative to the crucible (12) between an extended and retracted position), but does not explicitly teach that the extension axis is obliquely oriented to a surface of the melt.  supra with respect to the rejection of claims 19 and 29, in Figs. 1-6 and ¶¶[0018]-[0033] as well as elsewhere throughout the entire reference Javidi teaches an analogous embodiment of a method for supplying a dopant to a melt using a feed assembly (10).  In Figs. 1-6 and ¶¶[0019]-[0025] Javidi specifically teaches that dopant material contained within a dopant cartridge (41) is supplied to a melt via a movable tube (53) contained within a receiving tube (21) with said movable tube (53) being inserted into and retracted from a crystal growth system (31) by means of an actuator (19).  In Figs. 4 and 6, Javidi specifically teaches that the extension axis of the receiving tube (21) is oriented at an oblique angle relative to a top surface of the crystal growth apparatus (31).  Although not specifically illustrated in Javidi, the surface of the melt necessarily is substantially parallel to or, alternatively, would be reasonably expected to be substantially parallel to the top surface of the crystal growing apparatus (31) illustrated in Figs. 4 and 6 in order for the movable tube (53) to be brought in close proximity to and/or in contact with the surface of a melt contained within a crucible while still being located at a position which does not interfere with the process of pulling a single crystal Si ingot from the melt.  Thus, an ordinary artisan would look to the teachings of Javidi and would readily recognize that the end of the movable tube (53) in Javidi may be utilized as or affixed to the dopant container (24) of Matsuo with said dopant container (24) being oriented at an oblique angle relative to the surface of the melt with the motivation for doing so being to provide a method of feeding dopant to the melt which is independent of the crystal pulling wire (22) such that the crystal pulling wire (22) can be used for other crystal growth operations while the melt is being replenished with the desired dopant(s).  
Regarding claim 32, Matsuo teaches that the feed tube is moveable relative to the crucible between an extended position and a retracted position (see, e.g., Figs. 4-5 and ¶¶[0025]-[0029] which teach that the dopant container (24) is movable relative to the crucible (12) between an extended and retracted position), and wherein, when the feed tube is in the extended position, the first portion is oriented at a first oblique angle to a surface of the melt (see, e.g., Figs. 4-5 and  ¶¶[0025]-[0029] which teach that when the dopant container (24) is in the extended position the sidewalls of the tip (24b) form a first oblique angle to the surface of the melt).  Matsuo does not explicitly teach that the second portion is oriented at a second oblique angle to the surface of the melt that is the same as the first oblique angle.  However, as noted supra with respect to the rejection of claim 31, in Figs. 1-6 and ¶¶[0018]-[0033] as well as elsewhere throughout the entire reference Javidi teaches an analogous embodiment of a method for supplying a dopant to a melt using a feed assembly (10).  In Figs. 1-6 and ¶¶[0019]-[0025] Javidi specifically teaches that dopant material contained within a dopant cartridge (41) is supplied to a melt via a movable tube (53) contained within a receiving tube (21) with said movable tube (53) being inserted into and retracted from a crystal growth system (31) by means of an actuator (19).  In Figs. 4 and 6, Javidi specifically teaches that the extension axis of the receiving tube (21) is oriented at an oblique angle relative to a top surface of the crystal growth apparatus (31).  Although not specifically illustrated in Javidi, the surface of the melt necessarily is substantially parallel to or, alternatively, would be reasonably expected to be substantially parallel to the top surface of the crystal growing apparatus (31) illustrated in Figs. 4 and 6 in order for the movable tube (53) to be brought in close proximity to and/or in contact with the surface of a melt contained within a crucible while See, e.g., In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See also MPEP 2144.05(II)(B).  It therefore would have been within the capabilities of an ordinary artisan to utilize routine experimentation to determine the optimal angle between the melt and the first and second portions of the feed tube which permits the most precise control of the distance between the feed tube itself and the melt surface. 
Regarding claim 33, Matsuo teaches that the first portion of the restrictor nozzle is an outer surface of the restrictor nozzle (see, e.g., Fig. 3a which shows that the conical supra with respect to the rejection of claim 19, in at least Fig. 1 Dorendorf teaches an embodiment of a Czochralski crystal growth system with a raw material feeding tube (7) in which the bottom end of the feeding tube (7) is cut at an angle such that in a side view it forms a nozzle possessing a shape comprised of a first portion extending radially inward and a second portion in line with the sidewall of the dispensing tube.  Then in Fig. 3 and ¶[0023] Moser teaches an embodiment of a feeding tube (60) which includes parallel sidewalls (62) with a lower end (66) having an angled tip (70) which provides a better visual indicator of contact between the lower end (66) of the feeding tube and the melt surface (24).  Thus, a person of ordinary skill in the art would look to the combined teachings of Dorendorf and Moser and would readily recognize that the shape of the tip (24b) of the dopant container of Matsu (24) may be configured with a first portion with an outer surface which extends radially inward from the sidewall and a second portion with an outer surface which extends in line with the sidewall with the motivation for doing so being to (i) provide a nozzle having a size and shape which causes the dopant to flow in a predetermined direction and/or to (ii) permit a better visual indicator of contact between the lower end of the dopant container (24) and the melt.  

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo in view of Dorendorf or Moser and further in view of Javidi and still further in view of U.S. Patent No. 5,408,951 to Akiteru Tamida (“Tamida”). 
Regarding claim 24, Matsuo, Dorendorf, Moser, and Javidi do not explicitly teach that the dopant outlet has a diameter of between 1 millimeter and 4 millimeters.  However, since the width of the opening S in Fig. 3 and ¶¶[0021]-[0024] of Matsuo determines the diameter of solid dopant particles (26) that may be held within the dopant container (24) without falling through the opening (24c), the width S is therefore considered to be a result-effective variable, i.e., a variable which achieves a recognized result.  See, e.g., In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See also MPEP 2144.05(II)(B).  It therefore would have been within the capabilities of an ordinary artisan to supply the dopant container (24) with an opening width S which is large or small enough to support dopant particles (26) having the desired diameter.  Then in Figs. 1-2 and col. 1, l. 54 to col. 3, l. 13 Tamida teaches an analogous system and method of growing doped single crystal silicon ingots.  In col. 2, ll. 44-49 Tamida specifically teaches the use of an arsenic dopant provided as grains or particles having a diameter of 1 to 4 mm.  Thus, an ordinary artisan would readily recognize that in order to support solid dopant particles having a diameter of 1 to 4 mm, the width S of the opening in the dopant container (24) of Matsuo would need to be 1 mm at most.  

Response to Amendment
The declaration of William L. Luter under 37 CFR 1.132 filed March 11, 2021, (hereinafter “the Luter declaration”) is insufficient to overcome the rejection of claims 19-27 and 29-32 as set forth in the last Office Action.  
The Luter declaration initially alleges that an ordinary artisan would not have been motivated to replace the vertical movement device (25) of Matsuo with the dopant feed See the Luter declaration, ¶¶[8]-[15].  With respect to (i), this argument is found unpersuasive as the entirety of Javidi, including at least ¶[0003], ¶¶[0018]-[0032], and Figs. 4 & 6, clearly shows that the dopant feed assembly (10) is intended for use with a Czochralski crystal growth system analogous to that disclosed in Figs. 1-2 of Matsuo.  In Figs. 4 & 6 of Javidi the dopant feed assembly is shown as being mounted on a Czochralski crystal growth system at an oblique angle such that a movable tube (53) may be inserted and removed from the chamber.  The use of a feed tube which is directed towards the melt at an oblique angle rather than vertically up and down is further supported by at least Fig. 1 of Dorendorf which clearly shows that the raw material feeding tube (7) is directed into the Czochralski crystal growth system at an oblique angle.  Thus, even if some redesign of the system of Matsuo were required, the teachings of Javidi and Dorendorf clearly show that such a redesign would be within the capabilities of a person of ordinary skill in the art.  With respect to (ii) it is noted that attaching the dopant container (24) of Matsuo to the distal end of the movable tube (53) of Javidi would not cause damage to the dopant feed assembly (10) as it is the dopant container (24) rather than the movable tube (53) that would be immersed in the melt.  In this case the dopant container (24) of Matsuo is clearly designed to be immersed in the melt.  Moreover, it is pointed out that claim 19 is an apparatus claim rather than a method claim and it is not necessary for the dopant container (24) to be actually immersed in the melt when utilized in connection with the dopant feed assembly (10) of Javidi.  This is necessarily the case as the dopant container (24) can also be suspended above and in 
The Luter declaration further argues that a person of ordinary skill in the art would not be motivated to modify the shape of the storage container (24) of Matsuo as proposed because (i) it offers a number of advantages over the prior art devices, (ii) Dorendorf merely teaches an angled tip rather than a restrictor nozzle, and (iii) Moser teaches that the angled tip (70) is designed to minimize contact with the melt rather than to be immersed in the melt. Id. at ¶¶[16]-[21].  These arguments are noted, but they remain unpersuasive since, for one, they are again based upon an intended use of the dopant device rather than its actual structure.  In this case the storage container (24) of Matsuo is certainly capable of functioning as a dopant delivery device if it is not immersed in the melt since heat emanating from the melt would melt or sublime the dopant particles (26) contained therein and cause the dopant to flow into the melt.  This is further supported by the teachings of Javidi in which the movable tube (53) is extended from the dopant feed assembly (10) and is suspended rather than immersed in the melt such that the desired dopant particles can travel through the tube and into the melt itself at the desired location.  When Matsuo is modified according to the teachings of Javidi such that the storage container (24) is affixed to a distal end of the movable tube (53), the storage container (24) can be either immersed within or suspended above the melt in order to deliver dopant in the desired manner.  The teachings of Dorendorf are not merely introduce to teach the 

Response to Arguments
Applicant's arguments filed March 11, 2021, have been fully considered, but they are not persuasive and are moot in view of the new grounds of rejection set forth in this Office Action.  
Applicants initially argue against the rejection of claim 19 by contending that Matsuo does not recognize the shape of the storage container tip (24b) as a result-effective variable.  See applicants’ 3/11/21 reply, pp. 9-10.  Applicants’ argument is noted, but is unpersuasive.  As acknowledged by applicants, ¶¶[0021]-[0022] of Matsuo teaches Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976).  See also MPEP 2141(III).  In this regard it is self-evident that the shape of the nozzle and diameter of the opening will influence the direction and speed in which the dopant material flows once it is melted as a nozzle pointed to the left or right will necessarily cause dopant to flow to the left or right, respectively, while a smaller opening will produce a higher flow rate for a given amount of dopant.  Changing the speed and direction of dopant flow might be desirable in order to, for example, promote mixing with the contents of the melt in a predetermined manner.  In this regard it is the Examiner’s position that changing the shape of the nozzle from in in which each of the sidewalls equally narrow towards the central axis as in Figs. 3a-b of Matsuo to one in which only one sidewall narrows to the other as in Fig. 3 of the instant application involves nothing more than a change in the shape of the nozzle itself and, hence, is prima facie obvious.  
Applicants then refer to the Luter declaration and contend that modifying the dopant container (24) of Matsuo according to the teachings of Dorendorf and Moser would not be a matter of design choice and that the restrictor nozzle as claimed provides a Id. at pp. 10-12.  Applicants’ arguments are noted, but are unpersuasive for reasons presented supra in response to the Luter declaration.  In particular, it is pointed out that applicants arguments are premised on a particular use of the restrictor nozzle as claimed.  The teachings of at least Dorendorf, Moser, and Javidi show that dopant delivery nozzles having different shapes may also be used to deliver the desired amount of dopant without being immersed in the melt.  
Applicants further argue that the angled tip (70) of Moser does not extend in line with an annular sidewall of the feeding tube (60) as required by claim 19.  Id. at p. 11.  This argument is not found persuasive as Fig. 3 of Moser clearly shows that the sidewall (66) on the right side extends straight downwards towards the lower opening (68) and therefore meets the claim.  
Finally, applicants again refer to the Luter declaration and argue that the prior art does not provide motivation to modify Matsuo to replace the vertical movement device (25) of Matsu with the dopant feed assembly (10) of Javidi.  Id.at pp. 12-13.  Applicants arguments are again noted, but remain unpersuasive for reasons noted supra in response to the Luter declaration.  In particular, it is again pointed out that even if some redesign of the system of Matsuo were required, the teachings of Javidi and Dorendorf clearly show that such a redesign of the Czochralski crystal growth system in the claimed manner would be within the capabilities of a person of ordinary skill in the art.  




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604.  The examiner can normally be reached on Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714